 BELL CONVALESCENT HOSPITAL 191 Kim/Lou, Inc. d/b/a Bell Convalescent Hospital and Service Employees International Union, Local 399, AFLŒCIO, CLC, Petitioner. Case 21ŒRCŒ 20316 December 20, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH The National Labor Relations Board has considered determinative challenges in an election held March 22, 2001, and the hearing officer™s report recommending disposition of them. The election was conducted pursant to a Stipulated Election Agreement. The tally of balots shows 33 for and 32 against the Petitioner, with 2 determinative challenged ballots.1 The Board has reviewed the record in light of the eceptions and briefs and has adopted the hearing officer™s findings and recommendations only to the extent consitent with this decision. The parties agreed to a unit icluding, inter alia, ﬁnursing assistantsﬂ and excluding ﬁall other employeesﬂ not specifically included in the stiplated unit.2 The Petitioner subsequently challenged the ballot of Ligaya Figueroa, claiming that she was eployed in the position of ﬁcentral supply/patient sup-plies/nurse aide,ﬂ which was not listed among the spcific inclusions in the stipulated bargaining unit descrition. The Petitioner argued that Figueroa therefore fell within the explicit unit exclusion of ﬁall other emploees.ﬂ The hearing officer recommended that the challenge to the ballot of Figueroa be overruled. Finding the stipultion ambiguous, the hearing officer applied community-of-interest principles and recommended that Figueroa be included in the bargaining unit as a dual function eployee. The Petitioner excepts to the hearing officer™s recomendation that the challenge be overruled. The Pettioner contends that the hearing officer failed to apply the clear language of the stipulation and improperly applied community-of-interest principles to find that Figueroa should be included in the unit. 1 In the absence of exceptions, we adopt pro forma the hearing offcer™s recommendation to sustain the challenge to the ballot of Young Koopark.2 The stipulated unit included ﬁ[a]ll full-time and regular part-time certified nursing assistants, restorative nursing assistants, nursing assitants, cooks, dietary aides, activities aides, housekeeping, maintenance, and laundry employees at the Employer™s facility located at 4900 East Florence Avenue, Bell, California; excluding all other employees, office clerical employees, professional employees, guards and supervsors as defined in the Act.ﬂ For the reasons set forth below, we agree with the Pettioner that the hearing officer erred in overruling its chalenge. It is well settled that, in reviewing a stipulated unit, the Board™s function is to ascertain the intent of the parties with regard to inclusion or exclusion of a disputed voter and then to determine whether such intent is incosistent with any statutory provision or established Board policy. Viacom Cablevision, 268 NLRB 633 (1984). If the objective intent of the parties concerning the quetioned portion of the unit description is expressed in clear and unambiguous terms, the Board will hold the parties to their agreement. Id. In order to determine whether the stipulation is clear or ambiguous, the Board will compare the express language of the stipulated bargaining unit with the disputed classifications. Id. The Board will find a clear intent to include those classifications that match the express language, and will find a clear intent to eclude those classifications not matching the stipulated bargaining unit description. Id. Under this view, if the classification is not included, and there is an exclusion for ﬁall other employees,ﬂ the stipulation will be read to 
clearly exclude that classification. See National Public Radio, Inc., 328 NLRB 75 (1999); Prudential Insurance Co., 246 NLRB 547 (1979). ﬁThe Board bases this aproach on the expectation that the parties are knowledge-able as to the employees™ job title, and intend their dscriptions in the stipulation to apply to those job titles.ﬂ Viacom Cablevision, supra at 633. However, where the stipulation is unclear, extrinsic evidence may be considered to determine the parties™ intent regarding the disputed classification. See Gala Food Processing, 310 NLRB 1193 (1993). If, after this analysis, the parties™ intent remains ambiguous, reliance may be placed upon community-of-interest principles to determine whether the disputed employee belongs in the unit. Lear Siegler, Inc., 287 NLRB 372 (1987). Contrary to the hearing officer™s findings, we find that the stipulation in this case is unambiguous. The stipultion reflects a clear intent on behalf of the parties to iclude ﬁnursing assistantsﬂ and to exclude ﬁall other eployees.ﬂ Figueroa™s title, ﬁcentral supply/patient sup-plies/nurse aide,ﬂ clearly does not fit the express laguage of the stipulation. Furthermore, the use of the laguage ﬁall other employeesﬂ in the stipulation™s exclsions serves as further evidence of the parties™ clear in-tent to exclude Figueroa from the unit. See National Pulic Radio, Inc., supra; Prudential Insurance Co., supra. Thus, the stipulated agreement clearly and unambigously reflects the intent of the parties. As the parties™ stipulation does not contravene any provision of the Act or any Board policy, we need not consider extrinsic evdence or community-of-interest principles. Accordingly, 337 NLRB No. 30  192 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD we conclude that the parties intended and stipulated to exclude ﬁcentral supply/patient supplies/nurse aideﬂ eployee Figueroa from the bargaining unit and therefore sustain the challenge to her ballot. ORDER The National Labor Relations Board reverses the heaing officer™s recommendation that the ballot of Ligaya Figeroa be opened and counted and that a second revised tally of ballots be served upon the parties, and remand to the Regional Director for further appropriate action. 